Title: [September 1769]
From: Adams, John
To: 



      1769. Septr. 2. Saturday Night.
      
      
       Tho this Book has been in my Pocket, this fortnight, I have been too slothfull, to make Use of it.
       Dined at Mr. Smiths. Heard that Messrs. Otis and Adams went Yesterday to Concert Hall, and there had each of them a Conference with each of the Commissioners, and that all the Commissioners met Mr. Otis, this Morning at 6 O Clock at the British Coffee House. The Cause, and End of these Conferences, are Subjects of much Speculation in Town.
      
      
       
        
   
   If intended to prevent violence, the conferences failed, for on 5 Sept. Commissioner John Robinson, aided by others, assaulted James Otis at the British Coffee House, leading to a long lawsuit in which JA acted as one of Otis’ counsel. See Boston Gazette, 11 Sept. 1769; Tudor, James OtisWilliam Tudor, The Life of James Otis, of Massachusetts, Boston, 1823., p. 360–366, 503–506; entries of 25–27 July 1771, below. The most recent and authoritative discussion of the Robinson-Otis affair is in Mr. Shipton’s biography of Otis, Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University, in Cambridge, Massachusetts, Cambridge and Boston, 1873– ., 11:247–287.


       
      
      

      Sept. 3d. Sunday.
      
      
       Heard Dr. Cooper in the forenoon, Mr. Champion of Connecticutt in the Afternoon and Mr. Pemberton in the Evening at the Charity Lecture. Spent the Remainder of the Evening and supped with Mr. Otis, in Company with Mr. Adams, Mr. Wm. Davis, and Mr. Jno. Gill. The Evening spent in preparing for the Next Days Newspaper—a curious Employment. Cooking up Paragraphs, Articles, Occurences, &c.—working the political Engine! Otis talks all. He grows the most talkative Man alive. No other Gentleman in Company can find a Space to put in a Word—as Dr. Swift expressed it, he leaves no Elbow Room. There is much Sense, Knowledge, Spirit and Humour in his Conversation. But he grows narrative, like an old Man. Abounds with Stories.
      
      
       
        
   
   One of the pieces thus cooked up led directly to the assault on Otis on the 5th, though that piece was signed by Otis himself, and there is nothing in the Boston Gazette of 4 Sept. that clearly reveals JA’s hand.


       
      
      

      Monday 4 September.
      
      
       Spent the Evening at Dr. Peckers, with the Clubb. Mr. Otis introduced a Stranger, a Gentleman from Georgia, recommended to him by the late Speaker of the House in that Province. Otis indulged himself in all his Airs. Attacked the Aldermen, Inches and Pemberton, for not calling a Town meeting to consider the Letters of the Governor, General, Commodore, Commissioners, Collector, Comptroller &c.— charged them with Timidity, Haughtiness, Arbitrary Dispositions, and Insolence of Office. But not the least Attention did he shew to his Friend the Georgian.—No Questions concerning his Province, their Measures against the Revenue Acts, their Growth, Manufactures, Husbandry, Commerce—No general Conversation, concerning the Continental Opposition—Nothing, but one continued Scene of bullying, bantering, reproaching and ridiculing the Select Men.—Airs and Vapours about his Moderatorship, and Membership, and Cushings Speakership.—There is no Politeness nor Delicacy, no Learning nor Ingenuity, no Taste or Sense in this Kind of Conversation.
      
      

      Wednesday. Septr. 6. 1769.
      
      
       Mr. Cudworth told me on the Town house Steps, that Mr. Charles Paxton, the Commissioner, told him this day, that it was possible, he might be sent with some Proscess on board a Man of War, and he advised him, as a friend not to attempt to take any Man from on Board the Man of War; for you have no Right to, and if you attempt it, you’l never come away alive—and I want to see Otis the Deputy Sherriff to give him the same Advice.—Cudworth told this to Otis in my Hear­ing, and Otis went directly to Mr. Paxtons as I since hear, and Mr. Paxton gave him the same Advice.
      
      
       
        
   
   Joseph Otis and Benjamin Cudworth were both deputy sheriffs of Suffolk co.


       
       
        
   
   The passage is ambiguously punctuated, but it was clearly Paxton who warned Cudworth and wanted to warn Otis—and did so.


       
      
     